Case: 20-10168      Document: 00515623071         Page: 1    Date Filed: 11/02/2020




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 2, 2020
                                  No. 20-10168
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jimmy Pike, also known as “Dewey”,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-304-13


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:
          Jimmy Pike pleaded guilty to one count of conspiracy to possess with
   intent to distribute methamphetamine. The district court sentenced him to
   151 months of imprisonment and a three-year term of supervised release. On
   appeal, Pike only challenges the district court’s denial of a two-to-four level
   mitigating-role reduction in calculating his sentencing range under the
   Sentencing Guidelines.
          Because Pike preserved his claim that the district court erred by
   denying him a mitigating-role reduction pursuant to U.S.S.G. § 3B1.2, we
Case: 20-10168       Document: 00515623071          Page: 2     Date Filed: 11/02/2020




                                     No. 20-10168


   will review the district court’s denial of the mitigating-role reduction for clear
   error. See United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013). The
   record demonstrates that Pike understood the scope and structure of the
   conspiracy, exercised decision-making authority, participated in the
   conspiracy and performed acts to further it, and financially benefitted from
   the conspiracy.      See § 3B1.2, comment. (n.3(C)(i)-(v)).        Pike and his
   coconspirators combined their money to purchase methamphetamine from
   their distributor, purchased and sold methamphetamine from each other, and
   sold methamphetamine across the Northern District of Texas and beyond.
   Furthermore, Pike negotiated sales and exercised discretion in choosing his
   customers, and he used the funds from the transactions to support his own
   use of methamphetamine and to support his business. Accordingly, the
   factors primarily counsel against the reduction and demonstrate that Pike was
   not “peripheral to the advancement of the illicit activity.” United States v.
   Villanueva, 408 F.3d 193, 204 (5th Cir. 2005). Though the lack of evidence
   regarding the degree to which Pike participated in planning or organizing the
   conspiracy weighs in favor of mitigation, we have found that when some
   factors support the reduction, but others do not, the district court does not
   clearly err in denying the reduction. See United States v. Bello-Sanchez, 872
   F.3d 260, 264-65 (5th Cir. 2017). Given the foregoing, it is “plausible in light
   of the record as a whole” that Pike was not substantially less culpable than
   the average participant in the conspiracy. Zuniga, 720 F.3d at 590. Thus, the
   district court’s denial of the mitigating-role reduction was not clearly
   erroneous. See id.
          Pike also argues that a remand is necessary because the district court
   erred by not articulating a permissible factual basis for denying the
   mitigating-role reduction. Because Pike brings this challenge for the first
   time on appeal, we will review for plain error. See Puckett v. United States,
   556 U.S. 129, 135 (2009); United States v. Lopez-Velasquez, 526 F.3d 804, 806




                                           2
Case: 20-10168      Document: 00515623071          Page: 3    Date Filed: 11/02/2020




                                    No. 20-10168


   (5th Cir. 2008). We held in United States v. Melton that the district court
   must “articulate the factual basis for finding that, in this particular offense,
   [the defendant] was an average participant” and “state for the record the
   factual basis upon which it concludes that a requested reduction for minor
   participation is, or is not, appropriate.” 930 F.2d 1096, 1099 (5th Cir. 1991).
   However, we have limited this requirement to only when the defendant has
   “requested that the court articulate the factual basis for the court’s findings
   and the reasons for refusing the reduction.” Bello-Sanchez, 872 F.3d at 266
   (internal quotation marks and citation omitted). Because Pike did not request
   the district court to articulate a factual basis for denying the mitigating-role
   reduction, Melton is inapplicable to his case. See id. Pike has therefore not
   shown any error, much less plain error. See Puckett, 556 U.S. at 135. Thus, a
   remand is not necessary. See Bello-Sanchez, 872 F.3d at 266.
          Accordingly, the judgment of the district court is AFFIRMED.




                                          3